
	
		III
		111th CONGRESS
		2d Session
		S. RES. 705
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Schumer (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Providing for a technical correction to S.
		  Res. 700.
	
	
		1.Technical
			 correctionSenate Resolution
			 700, 111th Congress, agreed to December 10, 2010, is amended in section
			 3(b)—
			(1)by striking
			 paragraph (1); and
			(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively.
			
